Undercofler, Presiding Justice.
In this appeal from a temporary alimony order, the wife claims the trial court abused its discretion in awarding only $250 per month for a three-month period, in reserving decision rather than awarding attorney fees, and in refusing to award a reasonable sum for medical expenses for a minor child, who is not the daughter of the husband. We find no abuse of discretion. Wilbanks v. *188Wilbanks, 238 Ga. 660 (234 SE2d 915) (1977); Goldman v. Goldman, 230 Ga. 245 (196 SE2d 427) (1973).
Argued March 14, 1978
Decided April 5, 1978.
Shulmán, Buer, Deitch, Raines & Hester, Warren S. Shulman,GilbertH. Deitch, GeraldB. Kline, for appellant.
Paul R. Koehler, for appellee.

Judgment affirmed.


All the Justices concur.